Exhibit 99.1 Contact: Ed Dickinson Chief Financial Officer, 636.916.2150 FOR IMMEDIATE RELEASE LMI AEROSPACE ANNOUNCES RECORD SALES AND EARNINGS FOR Reaffirms 2008 Operations Guidance ST. LOUIS – March 10, 2008 – LMI Aerospace, Inc. (NASDAQ: LMIA), a leading provider of design engineering services, structural components, assemblies and kits to the aerospace, defense and technology industries, today announced it achieved record sales and earnings in 2007. “During the past year, LMI made significant progress in implementing several elements of its growth strategy, highlighted by the acquisition of D3 Technologies,” said Ronald S. Saks, President and Chief Executive Officer of LMI Aerospace, Inc.“We believe this acquisition is an important step in the transformation of the company to become a provider of design-build aerospace systems.Also during 2007, we continued to expand our value added services by producing more complex assemblies and growing our supply chain organization to handle more suppliers, achieved strong growth in sales and profitability during the second year of operations in our plant in Mexicali, Mexico, and grew our capacity by combining our use of lean manufacturing techniques with targeted capital investment and aggressive training programs.These actions generated the best financial results in our history.” Net sales in the quarter ended December 31, 2007, were $54.6 million compared to $30.2 million in the quarter ended December 31, 2006.In the fourth quarter of 2007, net sales for the Aerostructures segment, which consists of all LMI operations other than D3 Technologies, were $36.2 million, up 19.9 percent from $30.2 million in the year-ago quarter.Sales for the quarter for the Engineering Services segment, comprised entirely of the operations of D3 Technologies, were $18.4 million.Net income for the fourth quarter of 2007 was $3.8 million, or $0.34 per diluted share, compared to $2.7 million, or $0.24 per diluted share, in the fourth quarter of 2006.Net income and earnings per share in the fourth quarter of 2007 were reduced by $200,000 or $0.02 per diluted share due to reserving for certain income tax credits that have been challenged by the Internal Revenue Service. For the full-year 2007, net sales were $168.5 million compared to $123.0 million in 2006.Net income in 2007 was $13.2 million or $1.17 per diluted share compared to $10.7 million or $1.01 per diluted share in 2006. In the Aerostructures segment, which experienced record sales and net income for the year 2007, net sales were $138.1 million, up 12.3 percent from $123.0 million in 2006.Sales of products for corporate and regional aircraft in 2007 were $49.5 million or 35.8 percent of total segment sales, compared to $47.4 million or 38.5 percent of sales in 2006, with the increase due primarily to production rate increases at Gulfstream.Sales of products used in large commercial aircraft in 2007 were $44.1 million or 31.9 percent of sales, compared to $37.8 million or 30.7 percent of sales in 2006.Higher production rates for certain Boeing aircraft models were the main contributors to the increase.Military products in 2007 had sales of $33.1 million (including $1.2 million of claim settlements in the third quarter of the year) or 24.0 percent of sales, compared to $26.5 million or 21.5 percent of sales in 2006, due to higher sales in its helicopter programs. Net sales for the Engineering Services segment were $30.4 million for the five months during which D3 Technologieswas part of LMI.Net sales of engineering services for large commercial aircraft were $15.4 million or 50.7 percent of sales, primarily for programs supporting Boeing 787, 777, and 747 platforms.Net sales for corporate aircraft were $8.3 million or 27.3 percent of sales and for military aircraft, net sales were $4.8 million or 15.8 percent of sales. Gross profit for the fourth quarter of 2007 was $14.1 million or 25.8 percent of sales compared to $8.0 million or 26.5 percent of sales in the fourth quarter of 2006.Gross profit for the Aerostructures segment was $11.0 million, as gross margin continued strong at 30.4 percent and the company benefited from higher production rates and improved manufacturing efficiencies.Gross profit for the Engineering Services segment for the fourth quarter was $3.1 million or 16.8 percent of sales.For full-year 2007, gross profit was $44.9 million or 26.6 percent of sales compared to $33.5 million or 27.2 percent of sales in 2006.The Aerostructures segment generated gross profit of $39.6 million or 28.7 percent of sales in 2007.Included in gross profit for the Aerostructures segment is the net benefit of a claim settlement of approximately $1.0 million.Gross profit for the Engineering Services segment in 2007 was $5.4 million or 17.8 percent of sales. Selling, general and administrative expenses were $7.1 million in the fourth quarter of 2007, including $1.8 million from the Engineering Services segment, or 13.0 percent of sales, compared to $4.4 million or 14.6 percent of sales in the year-ago quarter.For full-year 2007, selling, general and administrative expenses were $23.5 million including $3.1 million from the
